UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1851


STANLEY JONES; DEBRA JONES,

                    Plaintiffs - Appellants,

             v.

CARRIE M. WARD; BWW LAW GROUP; NATIONSTAR MORTGAGE,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:20-cv-03225-GJH)


Submitted: November 18, 2021                                Decided: November 19, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stanley Jones, Debra Jones, Appellants Pro Se. Melissa O. Martinez, MCGUIREWOODS,
LLP, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Stanley and Debra Jones appeal the district court’s order dismissing their civil

complaint related to a state foreclosure action. On appeal, we confine our review to the

issues raised in the informal brief. See 4th Cir. R. 34(b). Because the Joneses’ informal

brief does not challenge the basis for the district court’s disposition, they have forfeited

appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir.

2014) (“The informal brief is an important document; under Fourth Circuit rules, our

review is limited to issues preserved in that brief.”). Accordingly, we affirm the district

court’s judgment. We further deny the Joneses’ motion for abeyance. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2